Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3, 5-6, 9, 14-16, 19, 23, 32-33, 40-41, 45, 47, 51 and 53 are pending. 

The following informality is noted.  Claim 9 depends from canceled claim 8.  For restriction purpose, the Examiner assumes claim 9 depends from claim 3.  Appropriate correction is required. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 1-3, 5-6, 9, 14-16, 19, 23, 32-33, 40, 41 and 45, drawn to a particular engineered ligand that binds a particular G-protein coupled receptor (GPCR), the engineered ligand comprising a particular sub-optimal ligand conjugated to a particular targeting molecule, a complex comprising said engineered ligand, and a composition comprising said ligand, classified in CPC A61K47/6849.

Group III. Claims 47, 51 and 53, drawn to a method of modulating a particular G-protein coupled receptor (GPCR), the method comprising contacting a particular engineered ligand that binds a particular G-protein coupled receptor (GPCR), and a method of treating a particular disease, the method comprising administering to a subject in need thereof a therapeutically effective amount of a particular engineered ligand that binds a particular G-protein coupled receptor (GPCR), the engineered ligand comprising a particular sub-optimal ligand conjugated to a particular targeting molecule, classified in CPC A61K47/6811.


Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used to treat different diseases such as cancer, HIV or inflammatory disease as claimed.  Therefore, they are patentably distinct.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Election of Species
This application contains claims directed to the following patentably distinct species of engineered ligand comprising (A) a particular sub-optimal ligand identifiable by SEQ ID NO: in Table 1 coupled to (B) a particular targeting molecule identifiable by SEQ ID NO: in Table 2, wherein the engineered ligand binds to (C) a particular G-protein coupled receptor (GPCR) identifiable in claims 5, 6, 15, and 23, and (D) a particular disease identifiable in claim 53 to be treated.  
If Group I is elected, Applicant is further required under 35 U.S.C. 121 to elect a particular engineered ligand that binds to (A) a particular G-protein coupled receptor (GPCR) wherein the engineered ligand comprises (B) a particular sub-optimal ligand identifiable by SEQ ID NO: conjugated to (C) a particular targeting molecule. 
If Group II is elected, Applicant is further required under 35 U.S.C. 121 to elect a particular engineered ligand that binds to (A) a particular G-protein coupled receptor (GPCR) wherein the engineered ligand comprises (B) a particular sub-optimal ligand identifiable by SEQ ID NO: conjugated to (C) a particular targeting molecule and (D) a particular disease to be treated with said engineered ligand for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 40, 41, 45, 47 and 51 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  

The species of diseases such as osteoporosis, hypoparathyroidism, inflammatory diseases, pancreatic cancer, malignant melanoma, HIV/AIDS, cancer immunotherapy, and type-2 diabetes differ with their etiology and affect different patient population.  These diseases are not obvious variants of each other based on the current record.  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644